DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 21, 23, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication number US 6,230,586 B1 to Chang.

Regarding claim 1, Chang discloses a bicycle drive unit (Col. 2, Lns. 21 – 25) comprising:

	a crankshaft (crank axle 20) provided to the first portion of the housing; and 
	a propulsion assist motor (motor 51) provided to the second portion of the housing and configured to assist propulsion of the bicycle, the propulsion assist motor including a rotational axis (extends along output shaft 501) extending in a direction intersecting a direction in which the crankshaft extends (see Fig. 1 showing the axis of output shaft 501 is perpendicular to the rotational axis of crank axle 20), the rotational axis of the propulsion assist motor and the rotational axis of the crankshaft lie in the same plane (intermeshed bevel gears inherently have axes that lie on the same plane, Col. 2, Lns. 21 – 30).  However, Chang does not disclose the second portion having a maximum dimension of smaller than or equal to 75 mm in a direction orthogonal to the rotational axis of the propulsion assist motor.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the design of Chang, to be sized as claimed in order to minimize the size of the bicycle drive unit while to preventing it from interfering with other components.

Regarding claims 3 – 6, Chang discloses the bicycle drive unit (Col. 2, Lns. 21 – 25) according to claim 1:
	[Claim 3] wherein the second portion (holding motor 51) has a dimension in a direction orthogonal to the rotational axis (extends along output shaft 501) of the 
	[Claim 4] wherein the second portion (holding motor 51) has a first dimension in a first direction and a second dimension in a second direction extending perpendicular to the first direction on a plane orthogonal to the rotational axis (extends along output shaft 501) of the propulsion assist motor (motor 51; the second portion has both a width and a length); and
	[Claim 5] wherein the first direction is parallel to the direction in which the crankshaft (crank axle 20) extends (the width of the holding motor is parallel with the crankshaft 20, Fig. 1).

Chang does not explicitly disclose:
	[Claim 3] wherein the second portion has a minimum dimension of larger than or equal to 40mm in a direction orthogonal to the rotational axis of the propulsion assist motor;
	[Claim 4] wherein the first dimension in the first direction differs from the second dimension in a second direction extending perpendicular to the first direction;
	[Claim 5] wherein the first dimension is smaller than the second dimension; and
	[Claim 6] wherein a ratio of the second dimension to the first dimension is larger than 1 and smaller than or equal to 1.5. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the size of Chang’s electric drive to have the dimensions as described in claims 3 - 6, to provide a design sized not to interfere with the rider’s legs while pedaling.

Regarding claims 7 – 12, 18 and 29, Chang discloses the bicycle drive unit (Col. 2, Lns. 21 – 25) according to claim 1, but does not explicitly disclose:
	[Claim 7] wherein the propulsion assist motor has a maximum output torque of larger than or equal to 10 Nm and smaller than or equal to 80 Nm;
	[Claim 8] wherein the maximum output torque of the propulsion assist motor is larger than or equal to 10 Nm and smaller than or equal to 60 Nm;
	[Claim 9] wherein the maximum output torque of the propulsion assist motor is larger than or equal to 10 Nm and smaller than or equal to 40 Nm;
	[Claim 10] wherein the propulsion assist motor has a maximum output of larger than or equal to 100 watts and smaller than or equal to 600 watts;
	[Claim 11] wherein the maximum output of the propulsion assist motor is larger than or equal to 100 watts and smaller than or equal to 450 watts;
	[Claim 12] wherein the maximum output of the propulsion assist motor is larger than or equal to 100 watts and smaller than or equal to 300 watts;
	[Claim 18] wherein the one or more sprockets each include at least thirty teeth but no more than fifty-five teeth; and
	[Claim 29] wherein the second portion has a maximum dimension of smaller than or equal to 60 mm in the direction orthogonal to the rotational axis of the propulsion assist motor.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Chang’s bicycle drive unit to have any of the torque output ranges, the wattage ranges, the sprocket teeth count and the housing dimensions 

Regarding claims 13 – 21, 23, 24 and 29 the modified Chang discloses the bicycle drive unit (Col. 2, Lns. 21 – 25) according to claim 1:
	[Claim 13] wherein the rotational axis (extends along output shaft 501) of the propulsion assist motor (motor 51) and the rotational axis of the crankshaft (crank axle 20) lie in the same plane (the plane shown in the section of Fig. 1; Col. 2, Lns. 1 – 4);
	[Claim 14] wherein the rotational axis (extends along output shaft 501) of the propulsion assist motor (motor 51) is orthogonal to the rotational axis of the crankshaft (crank axle 20; Fig. 1);
	[Claim 15] further comprising an output part (rotatable tube 10) provided to the housing (the portions of the drive receiving screws, Fig. 1), the crankshaft (crank axle 20) and the propulsion assist motor (motor 51) being operatively coupled to the output part to transmit torque from the crankshaft and the propulsion assist motor to the output part (the motor 51 is indirectly coupled to the rotatable tube 10 via annular gear 11);
	[Claim 16] wherein the output part (rotatable tube 10) is coaxial with the crankshaft (crank axle 20) and at least partially exposed from the housing (the tube extends beyond the portions receiving screws, See Fig. 1);
	[Claim 17] wherein the output part (rotatable tube 10) is configured to mount one or more sprockets (sprockets 24);
	[Claim 19] further comprising a first one-way clutch (second unidirectional means 40) provided to the housing (the portions of the drive receiving screws, Fig. 1) in a first 
	[Claim 20] wherein the first one-way clutch (second unidirectional means 40) is provided to the first portion (containing bottom bracket 60) of the housing (the portions of the drive receiving screws, Fig. 1);
	[Claim 21] further comprising a decelerator (speed reduction device 50) provided to the housing (the portions of the drive receiving screws, Fig. 1) and connected to the propulsion assist motor (motor 51);
	[Claim 23] further comprising a second one-way clutch (first unidirectional means 30) provided to a second power transmission path between the propulsion assist motor (motor 51) and the output part (rotatable tube 10; Col. 2, Lns. 58 – 67); and
	[Claim 24] wherein the second one-way clutch (first unidirectional means 30) is provided to the first portion (containing bottom bracket 60) of the housing (the portions of the drive receiving screws, Fig. 1).

Claims 2 and 25 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of patent number US 10,137,954 B2 to Hendey et al. (hereinafter referred to as Hendey).

Regarding claims 2, and 25 – 28, Chang discloses the bicycle drive unit according to claim 1. Chang does not disclose:
	[Claim 2] wherein the housing is configured to be accommodated in at least a part of the frame;

	[Claim 26] further comprising:
	a detector provided to the housing and configured to detect a human driving force input from the crankshaft, the electronic controller being configured to control the propulsion assist motor in accordance with a detection result of the detector;
	[Claim 27] further comprising an electrical terminal provided to the housing and electrically connected to a battery that supplies power to the propulsion assist motor; and
	[Claim 28] wherein the second portion of the housing includes a first end and a second end in a direction parallel to the rotational axis of the propulsion assist motor, the first end is connected to the first portion, and the electrical terminal is provided on the second end.

Hendey discloses an integrated electric bicycle drive system:
	[Claim 2] wherein the housing is configured to be accommodated in at least a part of the frame (the exterior component of the integrated unitary motor-controller drive system is inserted into seat tube 650, Fig. 3);
	[Claim 25] further comprising an electronic controller (controller 400) provided to the housing and operatively coupled to the propulsion assist motor (motor 300; the motor 300 and the controller 400 inherently have a housing and the controller 400 is attached to the exterior of the motor 300; Fig. 3 and 8);
	[Claim 26] further comprising:

	[Claim 27] further comprising an electrical terminal (wiring receptacle 430) provided to the housing and electrically connected to a battery (batter pack 500) that supplies power to the propulsion assist motor (motor 300 via connecting wiring 700); and
	[Claim 28] wherein the second portion of the housing includes a first end (at receptacle 330) and a second end (at wiring receptacle 430) in a direction parallel to the rotational axis of the propulsion assist motor (first axis shown in Fig. 7), the first end is connected to the first portion (receptacle 330 is part of the housing covering motor 300 and is indirectly connected to drive system housing 210, Fig. 7), and the electrical terminal is provided on the second end (wiring receptacle 430, Fig. 8). Therefore, it would have been obvious to one of ordinary skill in art, before the effective filing date, to modify Chang’s device to not only be accommodated inside of a bicycle frame but to also carry electrical terminals, to make the bicycle as compact as possible by housing it in within the bicycle frame and including electrical terminals on the housing for electrical connection to the battery.



Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 22, the modified Chang discloses the bicycle drive unit, wherein the decelerator (speed reduction device 50) includes a first gear (first gear 52), to which the torque of the propulsion assist motor (motor 51) is transmitted, and a second gear (second gear 53) engaged with the first gear to transmit the torque to the output part (rotatable tube 10; Fig. 2); and
	the first gear includes a first rotational axis (extends along output shaft 510) parallel to the rotational axis of the propulsion assist motor. However, Chang does not teach the second gear includes a second rotational axis parallel to the rotational axis of the crankshaft. Instead, the rotational axis of the second gear is perpendicular to that of the crankshaft.

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive.  Applicants’ argues Chang does not disclose a rotational axis of a propulsion assist motor is in the same plane with the rotational axis of the crankshaft because, (1) output shaft (501) is not the output shaft of the motor 51, and (2) Chang is silent as the location of the axes and at least two different orthogonal views of the shaft are needed to prove the axes are in the same plane.
However, Chang DOES disclose the invention as in claim 1.  First, the claim does not require a particular output shaft axis of the propulsion assist motor, such as the first output shaft or the axis of the centered output shaft.  The claim only requires “a rotational axis”.  In the case of Chang, output shaft (501) is part of the speed reduction device (50) which is part of motor (51) and is directly connected to a first output shaft of the motor (see Fig. 2).
	Secondly, Chang does teach the rotational axis of output shaft (501) is the same plane as the rotational axis of the crank axis (20).  Output shaft (501) has a bevel gear (54) that meshes with annular gear (11) of the crank axis (20) and is also a bevel gear.  Bevel gears, by definition have rotational axes that intersect.  Since, the bevel gears are on the same axes, the axes must be on the same plane.  Therefore, the rotational axis of the output shaft (501) and the rotational axis of the crank axis (20) are on the same plane (see Bevel gear www.wikipedia.com and Bevel bears www.http://app-help.vectorworks.net).  Therefore, claims 1 – 21 and 23 – 29 remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 9,227,695 B2		to	Liu et al.	Drive Assembly of an Electric Bicycle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611        
                

/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611